Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed January 5, 2022 (“Remarks”) have been fully considered but they are not persuasive. Examiner thanks applicant for their detailed and thorough remarks.
Re You’s lens 30 is not a “light turning film,” as claimed in original claims 2 and 15 and now-amended claim 1, therefore Examiner’s Non-Final rejection was in error: (Remarks pp. 7-8) Examiner respectfully disagrees.
Applicant’s specification1 lacks an explicit definition for “light turning film.” The standards for finding lexicography and disavowal are exacting. GE Lighting Solutions, LLC v. AgiLight, Inc., 750 F.3d 1304, 110 USPQ2d 1800, 1802–03 (Fed. Cir. 2014). To act as its own lexicographer, a patentee must "clearly set forth a definition of the disputed claim term," and "clearly express an intent to define the term." Id. quoting Thorner v. Sony Computer Entm't Am. LLC, 669 F.3d 1362, 1365 (Fed.Cir.2012). Accordingly, the plain an ordinary meaning is used. See id.
A “film” is understood in conformity with its dictionary definition2 “a thin skin or membranous covering : PELLICLE.” “Light turning” is anything that refracts or reflects light. Thus, a lens meets the definition of a “light turning film” since it covers the light sources and refracts light.
Therefore, this argument is unpersuasive.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-10, 12-13, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by You et al. US 20030048634 (“You”).
You  teaches (Figs. 1a-5; ¶¶ 34, 41-50; claim 1; abstract):
Re 1: 
a plurality of light sources 7 (both embodiments of LEDs shown, light sources are grouped into 4 openings, respectively);
a plurality of prisms 4/40 through which light emitted by the plurality of light sources is configured to pass, wherein the light emitted by each respective light source passes through a different one of the plurality of prisms;
a light direction turning film 30 between at least one of the plurality of light sources and the prism through which the light emitted by that light source passes; and
a cover 1 having a plurality of openings through which the light that passes through the plurality of prisms is configured to exit the airfield taxiway light, wherein each respective opening is positioned over a different one of the plurality of prisms.

Re 3: wherein the light direction turning film is configured to change a direction of the light emitted by the at least one of the plurality of light sources. (¶¶47-8).

Re 4: wherein: a first subset of the plurality of openings are arranged in a first row in the cover; and a second subset of the plurality of openings are arranged in a second row in the cover.

Re 5: wherein the plurality of light sources are light emitting diodes.

Re 6: wherein the light that passes through the plurality of prisms is configured to exit the airfield taxiway light such that the 24H214621-US light is visible from a vertical angle of degree relative to the cover to a vertical angle of 10 degrees relative to the cover (¶44: it has an angle of visibility that falls within this range thus it reads on the claim, the claim could be specified, as with others below, to include the entire range).

Re 7: wherein the airfield taxiway light includes a plurality of plates, wherein each respective plate3 is configured to support a different one of the plurality of prisms (Figs. 1a, 2a-5: interior portion of cover has plates where 4 is situated which helps hold it in place)

Re 8: wherein the airfield taxiway light includes a heat sink 8 to which the plurality of light sources are coupled.

Re 9: 
a plurality of light sources 7;
a plurality of prisms 4/40
a light direction turning film 30 between each respective light source and the prism through which the light emitted by that light source passes; and
a cover 1 having a plurality of openings through which the light that passes through the plurality of prisms is configured to exit the airfield taxiway light, wherein each respective opening is positioned over a different one of the plurality of prisms.

Re 10: wherein the light direction turning film is configured to change a direction of the light emitted by each respective light source in a same direction (¶47-48).

Re 12: wherein the light that passes through the plurality of prisms is configured to exit the airfield taxiway light such that the light is visible from a horizontal angle of 3.5 degrees relative to the cover to a horizontal angle of -35 degrees relative to the cover (¶44).

Re 13: wherein the light that passes through the plurality of prisms is configured to exit the airfield taxiway light such that the light is visible from a horizontal angle of -3.5 degrees relative to the cover to a horizontal angle of 35 degrees relative to the cover. 

Re 15: 
three light sources;
three prisms through which light emitted by the three light sources is configured to pass, wherein the light emitted by each respective light source passes through a different one of the three prisms;
a light direction turning film between two of the three light sources and the prism through which the light emitted by that light source passes (there’s a light direction film between at least two of the three light sources); and
a cover having three openings through which the light that passes through the three prisms is configured to exit the airfield taxiway light, wherein each respective opening is positioned over a different one of the three prisms.

Re 16: wherein: the light direction turning film between one of the two of the three light sources and the prism through which the light emitted by that light source passes is configured to change a direction of the light emitted by that light source in a first direction; and 
the light direction turning film between the other one of the two of the three light sources and the prism through which the light emitted by that light source 26H214621-US passes is configured to change a direction of the light emitted by that light source in a second direction that is opposite the first direction (Figs. 2a-5: each optic bends light along the “x-axis” (i.e., perpendicular to optical axis of LEDs, thus each optic bends in a first direction (+x) and a second direction (-x) as they collimate light to be parallel to optical axis).

Re 17: wherein a direction of the light emitted by the third of the three light sources does not change (light that is parallel to the optical axis does not change).

Re 20: wherein the light that passes through the three prisms is configured to exit the airfield taxiway light such that the light is visible from an azimuth angle of -30 degrees relative to the cover to an azimuth angle of 30 degrees relative to the cover. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over You.
Re 11: You does not explicitly teach wherein: the plurality of light sources comprises six light sources; and the plurality of prisms comprises six prisms.

Duplicating the light sources and prisms produces the obvious result of increasing the total light output of the device, thereby making it brighter. And it has been held that a mere duplication of parts which produces no new and unexpected result is an obvious modification of the prior art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Here, the duplication of light sources and prisms produces the obvious result of increasing the light output. Thus, it is an obvious modification of the prior art. See id.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify You’s teachings and duplicate the light sources and prisms to increase the light output.

Re 14: You does not explicitly teach wherein a thickness of the light direction turning film is 0.01 inch.

Changing the size of the turning film to 0.01 inch does not affect the performance of the device. Moreover the claim does not specify along which axis thickness is measured. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the See id.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify You’s teachings and change the size of the turning film as it does not affect operation of the device and achieves a particular form factor.

Re 18: You does not explicitly teach wherein: the three light sources are arranged in a row; and the third of the three light sources is positioned between the two of the three light sources in the row.

There are at least a couple obvious ways to achieve the claimed form factor. If, as in claim 11 above, another row of light sources is added to make 6, this would read on the claim. And it has been held that a mere duplication of parts which produces no new and unexpected result is an obvious modification of the prior art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Here, the duplication of light sources and prisms produces the obvious result of increasing the light output. Thus, it is an obvious modification of the prior art. See id.

Moreover, the device could be altered to emit all 4 light sources along a single row. This change of shape achieves a particular aesthetic or, more functionally, a concentration along a single side.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify You’s teachings and duplicate the light sources and prisms to increase the light output or alter its shape in order to output light only on one side.

Re 19: You does not explicitly teach: wherein: the airfield taxiway light further includes: an additional three light sources; an additional three prisms through which light emitted by the additional three light sources is configured to pass, wherein the light emitted by each respective additional light source passes through a different one of the additional three prisms; and a light direction turning film between two of the three additional light sources and the additional prism through which the light emitted by that additional light source passes; and the cover further includes an additional three openings through which the light that passes through the additional three prisms is configured to exit the airfield taxiway light, wherein each respective additional opening is positioned over a different one of the additional three prisms.

As above in claim 11, duplicating the light sources and prisms produces the obvious result of increasing the total light output of the device, thereby making it brighter. And it has been held that a mere duplication of parts which produces no new and unexpected result is an obvious modification of the prior art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Here, the duplication of light sources and prisms produces the obvious result of increasing the light output. Thus, it is an obvious modification of the prior art. See id. Finally, adding more cover openings is required in order to allow the duplicated lights to illuminate objects.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify You’s teachings and duplicate the light sources and prisms to increase the light output.
	




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See ¶¶29, 44, 59.
        2 https://www.merriam-webster.com/dictionary/film 
        3 Plate: a smooth flat thin piece of material. https://www.merriam-webster.com/dictionary/plate